

Intent Letter for Consolidation
 
Buyer:  PAY88, Inc.
11th Floor, Chongqing International Chamber of Commerce, No.78 Yanghe 1st
Village, Jiangbei, Chongqing
 
 
Seller:  Chongqing Aomei Advertising Co., Ltd
22nd Floor, Hilton Chamber of Commerce, No.139 Zhongshan 3rd Road, Yuzhong
District, Chongqing
 
 
About PAY88, Inc.: The Company sells online payment system and platform building
business network and provides online wholesale of various digital products for
shopkeepers. It integrates various new media, based on games and internet café
advertisement, so as to provide service for more commercial clients and
individuals. Presently, it is listed in OTCBB with PAYI.OB as trade code.
 
About Aomei: The Company is mainly engaged in exploring, making, issuing outdoor
media, integrating brand, acting as an agent for marketing and planning. The
comprehensive strength of Aomei is a media operating company, ranking top in
advertising in Chongqing, a scaling enterprise in Chongqing advertising and
enjoys great reputes in Chongqing advertising.


The prospected trade of Aomei accords with the commercial strategy of PAY88,
Inc. The strategy of PAY88, Inc. is to adjust and use rich resources to create
more value for shareholders, after acquisition, with the resource integration of
both parties, except for the direct base for obtaining advertising operational
revenue, bringing great increase for net profits, acquire Aomei, which will help
PAY88, Inc. to speed up its commercial plan and broadly penetrate into the
market as well as maximized achieve the value of shareholders.
 
The Intent Letter (hereinafter referred as “agreement”) will interpret the
mutual agreement regarding on trade of both parties (hereinafter referred as
“transaction”). The agreement prescribes that PAY88, Inc. (hereinafter referred
as “buyer”) acquires Chongqing Aomei Co., Ltd (hereinafter referred as “seller”)
by directionally increasing share issue, as for the quantity of share
increasingly issued, it shall be defined with negotiation after the buyer has
completed due diligence for the seller and its assets. If the expected
transaction has been accomplished, PAY88, Inc. will acquire the specific assets
of Chongqing Aomei Co., Ltd, Which includes but not limits to all kinds of
intellectual property rights, advertising operating rights and client groups.


 
 

--------------------------------------------------------------------------------

 
 
After the increased share issue and acquisition, the former shareholder of Aomei
will become the controlling shareholder and actual controller of Pay88, Inc and
the new board of director shall be established. After acquisition, the former
shareholders of both parties agree to impel PAY88 transfer into national market
trade of NASDAQ as soon as possible.
 
The closing of the transactions contemplated by this Agreement is subject to the
completion of the due diligence investigation of both parties, the execution and
delivery of documentation appropriate for the Transaction in form and substance
mutually acceptable to both parties, consents from the respective boards of
directors of both companies and any third parties and the delivery of audited
financial statements of the Seller in conformity with the rules and regulations
of the Securities and Exchange Commission. Subject to the forgoing, it is the
intent of the parties that definitive documentation with respect to the
Transaction be executed and delivered and the closing occur on or before the
agreed date. The parties shall use their best efforts to achieve same.


In consideration hereof, until the earlier of the consummation of the
Transaction or the 12th month anniversary of the date hereof, the Seller shall
not, directly or indirectly, through any director, officer, member, manager,
employee, agent, creditor, representative or otherwise (and each of said parties
shall use reasonable efforts to insure such persons shall not directly or
indirectly) (i) solicit, initiate or encourage the submission of inquiries,
proposals or offers from any person or entity relating to (x) any business
combination with respect to Seller or the business or assets of Seller; or (y)
the sale of any of the assets and/or securities of Seller (an "Alternative
Transaction"), (ii) enter into or participate in any negotiations, or initiate
any discussions or continue any discussions initiated by others, regarding any
Alternative Transaction, or furnish to any other person or entity any
information with respect to the assets or business of Seller or its business for
the purposes of pursuing a possible Alternative Transaction with any other
party, or (iii) otherwise participate in, assist, facilitate or encourage any
effort or attempt by any other person or entity to do any of the foregoing.
Seller shall promptly notify the Buyer of any proposal or inquiry made to it or
any of its directors, officers, members, managers, creditors, employees, agents,
representatives, or otherwise with respect to any of the foregoing.


Except as required by applicable law, neither party shall disclose nor permit
its officers, representatives, agents or employees to discuss the existence or
terms of this Agreement to any third party without the prior written consent of
the other party.


 
 

--------------------------------------------------------------------------------

 
 
The Seller shall enable the officers, independent certified public accountants,
counsel, bankers and other representatives of the Buyer access to its
properties, books, records, personnel, business and other commercial
relationships, and will fully cooperate in order that the Buyer may have full
opportunity to make such investigation as it desires to make of the Seller and
its business.


This intent letter has four copies, two for each party. This agreement has
Chinese and English versions, should any differences have, the Chinese version
will be virtual.
 
 
Agreed and accepted:
Agreed and accepted:
PAY88, Inc.
Chongqing Aomei Advertising Co., Ltd.
Name: Tao Fan
Name:
   
Title: COO
Title:
   
Date: Oct 7th, 2008
date: Oct 7th, 2008

 
 
 
 

--------------------------------------------------------------------------------

 